DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 07/27/2021.  1, 5-10, 12-13, 17-18 and 20 have been currently amended.  Claims 2-4, 11, 14-16 and 19 have been canceled. Accordingly claims 1, 5-10, 12, 13, 17, 18 and 20 are pending in this office action, of which claims 1 and 13 are independent claims.

Claim Objections
The claims are objected to because the commas, semicolons, end of lines are not clear and making reading difficult.  Substitute claims with lines with clear commas, semicolons on good quality paper are required.  See 37 CFR 1.52(b).

Response to Arguments
Applicant’s arguments, see pages 9-19, filed 7/27/2021, with respect to the rejection of claim 1, 5-10, 12, 13, 17, 18 and 20 under 35 USC 103 have been fully considered and are persuasive. Therefore the rejection has been withdrawn. However, upon further consideration a new ground of rejection has been made in view of Tanara, US 20050268220 A1, (hereinafter “Tanara”) and in view of Gotoh, US 7610274 B2, (hereinafter “Gotoh”) and further in view of Chang et al., US 6741655 B1 (hereinafter “Chang”). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 5-10, 12, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanara, US 20050268220 A1, (hereinafter “Tanara”) and in view of Gotoh, US 7610274 B2, (hereinafter “Gotoh”) and further in view of Chang et al., US 6741655 B1 (hereinafter “Chang”). 

As to claims 1 and 13,
Tanaka teaches an image search system (Tanaka, Fig. 1 information processing system with an annotation management server) comprising: one or more processors comprising: 
a query engine (Tanaka, para 0079, annotation management server 20 search instructions from client) configured to: 
recognize a first sketch query and a second sketch query by determining a description and an attribute assigned to each of the first sketch query and the second sketch query (Tanaka, para 0035-0036, the client device 50 is configured (i.e., recognize) so that the user can conduct handwritten input using the annotation device 56 similar to when the user freely adds marks such as underlines and circles to (i.e., sketch), or writes comments in, a paper document when reading that document), a first color of the first sketch query and a second color of the second sketch query (Tanaka, para 0077 and Fig. 5 The colors and shapes are the colors of the ink used for the annotations and shape information representing circles and squares, for example. The line type represents the type of line, such as the thickness of the annotations, and whether the lines are solid lines or dotted lines); and 
reconfigure a search query by performing a logical operation on the descriptions and the attributes of the first sketch query and the second sketch query according to the first color of the first (Tanaka, para 0079, the annotation management server 20 handles "search" instructions from the client devices 50. At this time, the annotation management server 20 receives, from the client device 50, information relating to the document ID and the annotation adding range. Then, the annotation management server 20 searches the label-use annotation database DB2 and the pen input-use annotation database DB3 on the basis of this information (search conditions) (i.e., logical operations on the descriptions and the attributes), reads information relating to annotations that can be displayed, and transmits this to the access source client device 50), and 
a search engine configured to extract image data that matches the search query from a database, and a display device configured to display the extracted image data (Tanaka, para 0085, The annotation management server 20 also includes a function where, when the annotation management server 20 receives an annotation transmission request signal from one of the client devices 50, the annotation management server 20 searches and reads, from the label-use annotation database DB2 and the pen input-use annotation database DB3, information relating to annotations that have been newly added or corrected by client devices 50 other than the client device 50 transmitting the annotation transmission request signal, and transmits the information to the client device 50 transmitting the annotation transmission request signal), 
wherein the description and the attribute are assigned according to a type of a symbol representing each of the first sketch query and the second sketch query (Tanaka, para 0035-0036, the client device 50 is configured (i.e., recognize) so that the user can conduct handwritten input using the annotation device 56 similar to when the user freely adds marks such as underlines and circles to (i.e., sketch symbol), or writes comments in, a paper document when reading that document with para 0077 and Fig. 5 The colors and shapes are the colors of the ink used for the annotations and shape information representing circles and squares, for example. The line type represents the type of line, such as the thickness of the annotations, and whether the lines are solid lines or dotted lines), and 
wherein the attributes of the first sketch query and the second sketch query comprise the object, a plurality of objects including the object, a color of the object encompassed by each of the first sketch query and the second sketch query and a shape of the object encompassed by 3each of the first sketch query and the second sketch query (Tanaka, para 0036, In addition to the handwritten input function using the annotation device 56, the client device 50 is also disposed with a label adding function that can change the status where a document is displayed by the display unit 53 to a status where labels of a predetermined shape (in the present embodiment, a rectangle) are added to an optional position on the document. Here, optional comments can be directly described in the label, and link information representing links to comments and related articles can be associated with the label. When link information is associated with the label, a mark of a predetermined shape (in the present embodiment, a square) representing the fact that a link is added to that label is displayed. In this case, in the information processing system 90 pertaining to the present embodiment, the label itself is an annotation).
Tanaka teaches the invention as claimed above, Tanaka does not explicitly teach wherein the query engine performs an AND logical operation on the descriptions and the attributes of the first sketch query and the second sketch query in response to the first color of the first sketch query being equal to the second color of the second sketch query, and performs an OR logical operation on the descriptions and the attributes of the first sketch query and the second sketch query in response to the first color of the first sketch query being different from the second color of the second sketch query, and wherein the descriptions of the first sketch query and the second sketch query comprise a direction of a motion of an object, a moving line of the object, a selection of an area in which each of the first sketch query and the second sketch query is located, a category of the object encompassed by each of the first sketch query and the second sketch query and a detection of the object crossing a line.
(Gotoh, col. 3-4 lines 65-67 and 1-53, The document image 301 is divided into a photographic region 302, a textual region 303, and a tabular region 304. This is visualized such that the regions into which the document image 301, which is the retrieval image, is divided have different frame colors from each other according to their attributes, so that a user can easily recognize the regions with col. 4 lines 37-53, One or more search keys by which a user intends to perform a search are specified. Each of the search keys can be specified by an operation, such as enclosing a desired area using the pointing device 106, pointing to the desired area with the pointing device 106, or the like. In FIG. 4, a region 401-1 is pointed to by the pointing device. In other words, a region produced by a process of dividing the image into the regions is set as the search key. The search keys may be selected from not only one document image but also multiple document images. The same applies to the embodiments described below. Next, the specified search key is pointed to by the pointing device and is then dragged and dropped into a box in a search field 403. In FIG. 4, a mouse pointer is moved to an AND box 404, which represents the " AND" logic operator, while drawing a path 402. An area of the region may be set as the search key, as shown by an area 404-2. In this case, a target area is selected by being enclosed using the pointing device, the area is pointed to by the pointing device, and the area is dragged and dropped into a box in the search field 403. Multiple search keys may be selected. A combination of the logic operators may be used. A search expression is created from the operation described above. Note: search key may be different frame colors and configurable for searching using logical condition “AND” and “OR” as shown in Fig. 4);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Tanaka by including the search method where a search expression is created using the search key and a logic operator, a database is searched by a search method corresponding to the search key and the results obtained by a plurality of search methods are output in accordance with the search expression as taught by Gotoh.
The combination of Tanaka and Gotoh teaches in the invention as claimed above, the combination does not explicitly teach wherein the descriptions of the first sketch query and the second sketch query comprise a direction of a motion of an object, a moving line of the object, a selection of an area in which each of the first sketch query and the second sketch query is located, a category of the object encompassed by each of the first sketch query and the second sketch query and a detection of the object crossing a line.
However, Chang teaches wherein the descriptions of the first sketch query and the second sketch query comprise a direction of a motion of an object, a moving line of the object, a selection of an area in which each of the first sketch query and the second sketch query is located, a category of the object encompassed by each of the first sketch query and the second sketch query and a detection of the object crossing a line (Chang, col. 6 lines 12-21, a user can enter a search query on computer 130 that specifies one or more searchable attributes of one or more video objects that are embedded in clip of video information.  Thus, for example, if a user wishes to search for a video clip which includes a baseball that has traveled in a certain trajectory, the user may sketch the motion 134 of the object to be included in the query, and select additional searchable attributes such as size, shape, color, and texture.  An exemplary query interface is depicted in FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Tanaka and Gotoh by including the techniques for searching and retrieving visual information, and, more particularly to the use of content-based search queries to search for and retrieve moving visual information as taught by Chang.

As to claims 5 and 17,
The combination of Tanaka, Gotoh and Chang teaches first sketch query has a shape of a circle, and the query engine is configured to reconfigure the search query to refer to the category or the attribute of the object encompassed by the circle, according to a type of the circle that is selected between a solid circle type and a ring circle type (Chang, col. 12 lines 29-46, For the shape database 314, the principal components of the shape of each video object are determined by a well understood eigenvalue analysis, such as that described in E. Saber et al, "Region-based affine shape matching for automatic image annotation and query-by-example," 8 Visual Comm.  and Image Representation 3-20 (1997).  At the same time, the first and second order moments of the region are generated.  Two other new features, the normalized area and the percentage area, are also calculated.  The normalized area is the area of the object divided by the area of a circumscribed circle.  If the region can be fairly approximated by an circle, such approximation is then made.  For example, if the axis ratios of the object is greater than 0.9 and the normalized area is also greater than 0.9 then the shape is classified as a circle.  Alternatively, geometric invariants, moments of different orders in each dimension, polynomial approximation, spline approximation, and/or algebraic invariants could be utilized.).

As to claims 6 and 18,
The combination of Tanaka, Gotoh and Chang teaches the first sketch query has a shape of a triangle, and the query engine is configured to reconfigure the first sketch query to refer to detection of the object that crosses a bottom side of the triangle and moves toward a vertex of the triangle (Tanaka, para 0036, In addition to the handwritten input function using the annotation device 56, the client device 50 is also disposed with a label adding function that can change the status where a document is displayed by the display unit 53 to a status where labels of a predetermined shape (in the present embodiment, a rectangle) are added to an optional position on the document.  Here, optional comments can be directly described in the label, and link information (i.e., interaction with other objects) representing links to comments and related articles can be associated with the label.  When link information is associated with the label, a mark of a predetermined shape (in the present embodiment, a square) representing the fact that a link is added to that label is displayed.  In this case, in the information processing system 90 pertaining to the present embodiment, the label itself is an annotation).

As to claim 7,
The combination of Tanaka, Gotoh and Chang teaches the first sketch query has a shape of an arrow, and the query engine is configured to reconfigure the first sketch query to refer to the direction of the motion of the  objects or the plurality of objects including the object, according to a size of the arrow (Tanaka, para 0062, the position information is represented by a combination of the page number in the document represented by the corresponding document ID and the position coordinates in the page represented by that page number. In the present embodiment, the document display area 53C is divided into predetermined numbers of rectangular regions in the horizontal direction and the vertical direction (here, 20 in the horizontal direction and 25 in the vertical direction), numbers that continue in order in the horizontal direction from the upper left are given in advance to each divisional region, and these numbers are used as the position coordinates with para 0077 for the annotation contents are data such as bitmap and vector data. The colors and shapes are the colors of the ink used for the annotations and shape information representing circles and squares, for example. The line type represents the type of line, such as the thickness of the annotations, and whether the lines are solid lines or dotted lines).

As to claim 8,
The combination of Tanaka, Gotoh and Chang teaches the first sketch query has a shape of a line, and the query engine is configured to reconfigure the first sketch query to refer to the moving line of the object or the plurality of objects including the object, according to a thickness of the line (Tanaka, para 0077, The annotation contents in FIG. 5 are locus information of annotations of one stroke and are data used in order to reproduce drawn annotations. For example, the annotation contents are data such as bitmap and vector data. The colors and shapes are the colors of the ink used for the annotations and shape information representing circles and squares, for example. The line type represents the type of line, such as the thickness of the annotations, and whether the lines are solid lines or dotted lines).

As to claim 9,
The combination of Tanaka, Gotoh and Chang teaches the first sketch query has a shape of a rectangle or a polygon, and the query engine is configured to reconfigure the first sketch query to refer to the motion of the object or an interaction between the plurality of objects including the objects in an area in which the rectangle or the polygon is located (Tanaka, para 0036, In addition to the handwritten input function using the annotation device 56, the client device 50 is also disposed with a label adding function that can change the status where a document is displayed by the display unit 53 to a status where labels of a predetermined shape (in the present embodiment, a rectangle) are added to an optional position on the document.  Here, optional comments can be directly described in the label, and link information (i.e., interaction with other objects) representing links to comments and related articles can be associated with the label.  When link information is associated with the label, a mark of a predetermined shape (in the present embodiment, a square) representing the fact that a link is added to that label is displayed.  In this case, in the information processing system 90 pertaining to the present embodiment, the label itself is an annotation).


As to claim 10,
The combination of Tanaka, Gotoh and Chang teaches the first sketch query has an arbitrary shape, and the query engine is configured to reconfigure the first sketch query to refer to the attribute of the object encompassed by the arbitrary shape, according to a type of a line in the arbitrary shape. (Tanaka, para 0077, The line type represents the type of line, such as the thickness of the annotations, and whether the lines are solid lines or dotted lines).

As to claims 12 and 20,
The combination of Tanaka, Gotoh and Chang teaches a sketch input interface for providing an input tool via which the first sketch query and the second sketch query are input (Tanara, Fig. 2 sketch annotation search), and 
wherein in response to the first sketch query being selected by the input tool, a size of the first sketch query is controlled according to a time duration during which the first sketch query remains at an area in which the first sketch query is to be located in a query image, by an input means comprising a mouse, a finger or a touch pen (Tanaka, para 0103, When the determination in step 118 is NO, the program moves to step 120 where it is determined whether or not a moving speed .DELTA.Y in the vertical direction corresponding to the detected movement event is equal to or less than a predetermined speed (here, ten pixels/second). When the determination in step 120 is YES, it is determined that the user has conducted a movement operation in the vertical direction with the mouse or annotation device 56 equal to or less than a predetermined speed and that the user is hindered in referencing the annotations with the subjoinder annotation display function. Then, the program moves to step 106, where the aforementioned undisplayable setting processing is executed, and the program moves to step 124).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Wang et al. (US 20120054177 A1) discloses sketch-based image search that may include receiving a query curve as a sketch query input and identifying a first plurality of oriented points based on the query curve. The first plurality of oriented points may be used to locate at least one image having a curve that includes a second plurality of oriented points that match at least some of the first plurality of oriented points Implementations also include indexing a plurality of images by identifying at least one curve in each image and generating an index comprising a plurality of oriented points as index entries. The index entries are associated with the plurality of images based on corresponding oriented points in the identified curves in the images.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



11/2/2021

/NARGIS SULTANA/Examiner, Art Unit 2164             

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164